Citation Nr: 1125502	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to special monthly compensation (SMC) on the basis of the need for the regular aid and attendance of another person.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file was subsequently transferred to the Denver, Colorado RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that a remand is necessary regarding the Veteran's SMC claim.  

By way of background, the Veteran filed his claim for SMC in July 2006, and was denied in a February 2007 rating decision.  In a March 2007 notice of disagreement, he stated that he wished to appeal the decision based upon his spouse's needs.  He related her medical history and her difficult recovery from cancer treatment and surgeries.  The RO issued a Statement of the Case (SOC) as to the Veteran's own SMC claim in October 2007.  

In December 2007, the Veteran filed a VA Form 9 (substantive appeal) to the October 2007 SOC checking the box that he wished to appeal all issues on the SOC, and indicated that he did not wish to have a BVA hearing.  In the VA Form 9, the Veteran indicated that he was "appealing the denial of aid and attendance because of [his] wife's disabilities.  [And] I am 100% also."  He also attached a statement to the substantive appeal in which he noted that he did not wish to "appeal my qualifications (at this time) for the Aid and Attendance benefit."  He noted that he was still able to dress and feed himself, but his health may change.  He also indicated that his medical and physical disabilities have increasingly restricted his activities and abilities around the house.  He further noted that he was appealing the denial of benefits due to his wife based upon her decreased ability to care for the Veteran and herself.  He also submitted some of his wife's medical documents to support the claim.  

The RO sent the Veteran a letter in January 2008 indicating that he was unable to appeal an issue that had never been claimed-referring to the claim for aid and attendance benefits for the Veteran's spouse.  Following clarification from the Veteran, the RO initiated a new claim based upon his assertions that his wife should be entitled to aid and attendance benefits.  In a February 2008 letter to VA, the Veteran noted that he understood his wife did not currently meet the requirements for this aid and attendance benefit, but she may be so entitled in the future.  In March 2008, the claim for entitlement to aid and attendance benefits for the Veteran's spouse was denied.  In a letter submitted that same month, the Veteran indicated that he and his wife were disappointed with the denial of benefits, but understood that the law was applied appropriately.  At no time did the Veteran appeal the denial of entitlement to aid and attendance benefits for his wife.  

Following the Veteran's March 2008 submission, the RO issued a Supplemental Statement of the Case (SSOC) to the Veteran's SMC claim.  It was then certified to the Board.  In April 2010 and May 2011, the Veteran's representative maintained that he is entitled to SMC for aid and attendance.  In the May 2011 brief, the representative argued that the Veteran's most recent VA examination was performed in January 2007, and he should be thus entitled to another, more current, VA Aid and Attendance examination.  

The Board acknowledges the somewhat contradictory notations in the Veteran's substantive appeal, but notes that in a recent case, the United States Court of Appeals for Veterans Claims (Court) found that in the absence of a clear waiver on the record, the Board must abide by the VA Form 9 box that the Veteran checked when determining which issues are perfected on appeal.  Evans v. Shinseki, 24 Vet. App. 292 (2011), (if a claimant uses a VA Form 9 and checks box 9.A. stating, "I want to appeal all of the issues listed on the statement of the Case and any Supplemental Statement of the Case that my local VA office sent to me," then all issues listed on the SOC are on appeal to the Board and it has waived its ability to dismiss any of those issues under 38 U.S.C.A. § 7105(d)(5)).  Thus, the issue of the Veteran's own entitlement to SMC on the basis of the need for the regular aid and attendance of another person is perfected on appeal.  

The Board also notes that in the April 2010 statement of accredited representative, the representative indicated that the Veteran elected a BVA video or Travel Board hearing.  The December 2007 substantive appeal indicates otherwise.  

Thus, the Board finds a remand necessary for clarification from the Veteran as to whether he still wishes to continue his appeal of the denial of his own SMC claim based upon the regular aid and attendance of another, and whether he wishes to appear and testify at a video or Travel Board hearing before BVA.  The RO will be asked to perform any development deemed necessary-including another VA Aid and Attendance examination of the Veteran if warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for purposes of clarifying whether he wishes to continue his appeal for entitlement to aid and attendance benefits for himself, and whether he wishes to have a videoconference hearing or Travel Board hearing before BVA.  Perform any development deemed necessary-including a VA Aid and Attendance examination of the Veteran if warranted.

2.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


